         Case 1:19-cv-07795-NRB Document 55 Filed 04/09/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
228E58STR LLC,

                    Plaintiff,
                                                    MEMORANDUM AND ORDER
             - against -
                                                     19 Civ. 7795 (NRB)
KOLEKSIYON MOBILYA SAN A.S.,

               Defendant.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Plaintiff 228E58STR LLC (“plaintiff”) brought this action

against defendant Koleksiyon Mobilya San A.S. (“defendant”) to

enforce a guaranty that was executed by the defendant, as guarantor

(the “Guaranty”), contemporaneously with a lease for commercial

space that had been entered into between plaintiff, as landlord,

and non-party tenant Koleksiyon USA LLC, a corporate entity owned

by defendant (“Lease”).

     On February 20, 2020, the parties cross-moved for summary

judgment, and on July 23, 2020, this Court granted plaintiff’s

summary judgment motion and denied defendant’s summary judgment

motion.     See ECF No. 42.      The Court held that defendant remained

liable to plaintiff under the Guaranty because the tenant did not

obtain    the    required    consent   from   plaintiff   to   surrender   the

premises.       Id. at 22.    Such consent was a condition precedent to

a valid surrender of the premises, and also to the termination of

defendant’s liability under the Guaranty.          Id.    The Court directed


                                        1
         Case 1:19-cv-07795-NRB Document 55 Filed 04/09/21 Page 2 of 4



the parties to confer and submit for the Court’s review a proposal

for future proceedings on damages, id. at 23, which the Court

approved on August 13, 2020, ECF No. 44.

     On September 18, 2021, plaintiff submitted its application,

ECF No. 47, which set forth its calculation of damages under the

Guaranty and Lease arising from the premature termination of the

tenant’s lease and attorneys’ fees and costs incurred in the

process of re-letting the premises and enforcing the Guaranty.

See Guaranty, ECF No. 47-2 § 8 (“Guarantor . . . will pay attorneys’

fees, court costs and other expenses incurred by Landlord in

enforcing this Guaranty.”); Lease, ECF No. 47-1 § 26.01 (plaintiff

permitted       to   recover   “the   reasonable   expenses    of   reletting,

including, without limitation, altering and preparing the Premises

for new tenants, brokers’ commissions, legal fees, and all other

expenses properly chargeable against the Premises and the rental

therefrom.”); see also Lease, ECF No. 47-1, § 9.01 (requiring

tenant     to    indemnify     plaintiff    for    damages    and   reasonable

attorneys’ fees and disbursements as a result of any default by

tenant under the Lease).

     In response to plaintiff’s application, on November 9, 2020,

defendant submitted a letter that stated the following:

             Defendant neither admits nor consents to the
             amounts set forth in the application. Rather,
             defendant will not oppose the calculations and
             reserves its right to pursue an appeal from so
             much of the final judgment of this court


                                        2
      Case 1:19-cv-07795-NRB Document 55 Filed 04/09/21 Page 3 of 4



            finding defendant liable based on the record
            before the court.


ECF No. 52.    While defendant’s intent is not entirely clear, this

much is: defendant has waived any right it would have had to object

to plaintiff’s damages submission.

     Despite defendant’s waiver, the Court nonetheless has an

independent responsibility to evaluate the attorneys’ fees claims

for reasonableness.        See Lease, ECF No. 47-1 §§ 9.01, 26.01.         Thus

the Court requested further support for plaintiff’s application,

including clarification as to whether plaintiff had paid any of

counsel’s   bills     to   date.    Plaintiff’s    counsel    submitted    the

requested supplemental submission on April 7, 2021.            ECF No. 54.

     Having reviewed plaintiff’s submissions, ECF Nos. 47, 53, 54,

the Court is satisfied that each of plaintiff’s requests for

damages, fees, and costs are adequately supported.              Accordingly,

plaintiff     is    awarded   $1,280,252.06   in    damages    as   well    as

$173,024.76    in    attorneys’    fees,   court   costs,     expenses,    and

disbursements, for a total of $1,453,276.82.            In addition, pre-

judgment interest is awarded from September 18, 2020.               The Clerk

of Court is respectfully directed to enter judgment accordingly

and to terminate the case.




                                      3
         Case 1:19-cv-07795-NRB Document 55 Filed 04/09/21 Page 4 of 4



    SO ORDERED.

Dated:       New York, New York
             April 9, 2021

                                          _____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      4
